

116 S5086 ES: Senate Shared Employee Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 5086IN THE SENATE OF THE UNITED STATESAN ACTTo allow Senators, Senators-elect, committees of the Senate, leadership offices, and other offices of the Senate to share employees, and for other purposes.1.Short titleThis Act may be cited as the Senate Shared Employee Act.2.Allowing Senators, committees, leadership offices, and other offices of the Senate to share employees(a)In generalSection 114 of the Legislative Branch Appropriation Act, 1978 (2 U.S.C. 4576) is amended—(1)by inserting (a) before Notwithstanding;(2)by striking position, each of and all that follows through the period at the end and inserting the following:qualifying position if the aggregate gross pay from those positions does not exceed—(1)the maximum rate specified in section 105(d)(2) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(d)(2)), as amended and modified; or(2)in a case where 1 or more of the individual's qualifying positions are positions described in subsection (d)(2)(B), the maximum rate specified in section 105(e)(3) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(e)(3)), as amended and modified.; and(3)by adding at the end the following:(b)(1)For an individual serving in more than 1 qualifying position under subsection (a), the cost of any travel for official business shall be paid by the office authorizing the travel.(2)Messages for each electronic mail account used in connection with carrying out the official duties of an individual serving in more than 1 qualifying position under subsection (a) may be delivered to and sent from a single handheld communications device provided to the individual for purposes of official business.(3)(A)For purposes of the Ethics in Government Act of 1978 (5 U.S.C. App.), the rate of basic pay for an individual serving in more than 1 qualifying position under subsection (a) shall be the total basic pay received by the individual from all such positions.(B)For an individual serving in more than one qualifying position under subsection (a), for purposes of the rights and obligations described in, or described in the provisions applied under, title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1311 et seq.) related to practices used at a time when the individual is serving in such a qualifying position with an employing office, the rate of pay for the individual shall be the individual rate of pay received from the employing office. (c)(1)If the duties of a qualifying position under subsection (a) include information technology services and support, an individual may only serve in the qualifying position and 1 or more additional qualifying positions under such subsection if the individual is in compliance with each information technology standard and policy established for Senate offices by the Office of the Sergeant at Arms and Doorkeeper of the Senate. (2)Notwithstanding subsection (a), an employee serving in a qualifying position in the Office of the Secretary of the Senate or the Office of the Sergeant at Arms and Doorkeeper of the Senate may serve in an additional qualifying position only if—(A)the other qualifying position is with the other Office; or(B)the Committee on Rules and Administration of the Senate has approved the arrangement.(d)In this section, the term qualifying position means a position that—(1)is designated as a shared position for purposes of this section by the Senator or other head of the office in which the position is located; and(2)is one of the following:(A)A position—(i)that is in the office of a Senator; and(ii)the pay of which is disbursed by the Secretary of the Senate.(B)A position—(i)that is in any committee of the Senate (including a select or special committee) or a joint committee of Congress; and(ii)the pay of which is disbursed by the Secretary of the Senate out of an appropriation under the heading Inquiries and investigations or Joint economic committee, or a heading relating to a Joint Congressional Committee on Inaugural Ceremonies.(C)A position—(i)that is in another office (excluding the Office of the Vice President and the Office of the Chaplain of the Senate); and(ii)the pay of which is disbursed by the Secretary of the Senate out of an appropriation under the heading Salaries, Officers and Employees.(D)A position—(i)that is filled pursuant to section 105 of the Second Supplemental Appropriations Act, 1978 (2 U.S.C. 6311); and(ii)the pay of which is disbursed by the Secretary of the Senate out of an appropriation under the heading Miscellaneous Items..(b)Effective dateThe amendments made by subsection (a) shall take effect beginning on the day that is 6 months after the date of enactment of this Act.Passed the Senate January 1, 2021.Secretary